Exhibit 10.2

 

FORM OF

SEVERANCE AGREEMENT

 

SEVERANCE AGREEMENT (this “Agreement”) dated as of                 , 20    
between LONE PINE RESOURCES INC., a Delaware corporation (the “Company”), with
its principal offices located at Suite 2500, 645-7 Avenue SW, Calgary, Alberta,
and David M. Anderson (“Executive”),

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to attract and retain certain key employee
personnel and, accordingly, the Board of Directors of the Company (the “Board”)
has approved the Company entering into a severance agreement with Executive in
order to encourage his continued service to the Company;

 

WHEREAS, Executive is prepared to commit such services in return for specific
arrangements with respect to severance compensation and other benefits;

 

WHEREAS, Executive will receive and/or has received proprietary and confidential
trade secret information of the Company and its subsidiaries; and

 

WHEREAS, Executive will serve and/or has served as an executive, management
personnel, or officer of the Company;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the Company and Executive agree as follows:

 

1.  Definitions.

 

(a)   “Annual Compensation” shall mean an amount equal to the greater of:

 

(i)    Executive’s annual base salary at the annual rate in effect at the date
of his Involuntary Termination;

 

(ii)   Executive’s annual base salary at the annual rate in effect sixty days
prior to the date of his Involuntary Termination; or

 

(iii)  Executive’s annual base salary at the annual rate in effect immediately
prior to a Change of Control.

 

(b)   “Change in Duties” shall mean the occurrence of any one or more of the
following:

 

(i)    A significant change in the nature or scope of Executive’s authorities or
duties from those applicable to him immediately prior to the date on which a
Change of Control occurs;

 

(ii)   A reduction in Executive’s base salary from that provided to him
immediately prior to the date on which a Change of Control occurs;

 

(iii)  A diminution in Executive’s eligibility to participate in bonus, stock
option, incentive award and other compensation plans which provide opportunities
to receive compensation which are the greater of (A) the opportunities provided
by the Company (including its subsidiaries) for employees with comparable duties
or (B) the opportunities under any such plans under which he was participating
immediately prior to the date on which a Change of Control occurs;

 

Confidential

 

1

--------------------------------------------------------------------------------


 

(iv)  A diminution in employee benefits (including but not limited to medical,
dental, life insurance and long-term disability plans) and perquisites
applicable to Executive from the greater of (A) the employee benefits and
perquisites provided by the Company (including its subsidiaries) to employees
with comparable duties or (B) the employee benefits and perquisites to which he
was entitled immediately prior to the date on which a Change of Control occurs;
or

 

(v)   A change in the location of Executive’s principal place of employment by
the Company (including its subsidiaries) by more than 50 miles from the location
where he was principally employed immediately prior to the date on which a
Change of Control occurs.

 

(c)   “Change of Control” shall mean the occurrence of any one of the following
events:

 

(i)    The acquisition by any individual, entity or group (within the meaning of
section 13(d)(3) or 14(d)(2) of the Exchange Act) (an “Acquiring Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of fifty percent (50%) or more of either (1) the then outstanding
shares of common stock of the Company (the “Outstanding Company Common Stock”)
or (2) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subparagraph (i) any acquisition by any Acquiring Person pursuant to a
transaction which complies with clause (iii)(1) of this definition shall not
constitute a Change of Control; or

 

(ii)   Individuals, who, on the date immediately following the Effective Date,
are members of the Board (the “Incumbent Directors”), cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Effective Date whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the then Incumbent Directors shall be deemed for
purposes of this definition to thereafter be an Incumbent Director, but
excluding, for these purposes, any such individual whose initial assumption of
office as a director occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of an Acquiring
Person other than the Board; or

 

(iii)  The consummation of a reorganization, merger, consolidation amalgamation
or other business combination of the Company or any of its subsidiaries, or the
sale, lease or other disposition of all or substantially all of the assets of
the Company and its subsidiaries, taken as a whole (other than to an entity
wholly owned, directly or indirectly, by the Company), or the liquidation or
dissolution of the Company (any of the foregoing being a “Corporate
Transaction”), unless, following such Corporate Transaction, (1) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Corporate Transaction
beneficially own, directly or indirectly, more than fifty percent (50%) of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the Company (if
it be the ultimate parent entity following such Corporate Transaction) or the
corporation resulting from such Corporate Transaction (or the ultimate parent
entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), and (2) at least a majority of the members of the board of
directors of the ultimate parent entity resulting from such Corporate
Transaction were members of the Board at the time of the execution of the
initial agreement, or of the action of the Board, providing for such

 

2

--------------------------------------------------------------------------------


 

Corporate Transaction. For purposes of the foregoing sentence, only (A) shares
of common stock and voting securities of the Company, assuming the Company is
the ultimate parent entity following such Corporate Transaction, held by a
beneficial owner immediately prior to such Corporate Transaction and any
additional shares of common stock and voting securities of the Company issuable
to such beneficial owner in connection with such Corporate Transaction in
respect of the shares of common stock and voting securities of the Company held
by such beneficial owner immediately prior to such Corporate Transaction, or
(B) shares of common stock and voting securities of the ultimate parent entity
following such Corporate Transaction, assuming the Company is not the ultimate
parent entity following such Corporate Transaction, issuable to a beneficial
owner in respect of the shares of common stock and voting securities of the
Company held by such beneficial owner immediately prior to such Corporate
Transaction, in either case shall be included in determining whether or not the
fifty percent (50%) ownership test in this subparagraph (iii) has been
satisfied.

 

Notwithstanding the preceding provisions of this Paragraph 1(c), in no event
shall any of the following constitute a Change of Control: (x) an initial public
offering of the Company’s common stock; or (y) a distribution, or spin-off, of
some or all of the remaining shares of the Company’s common stock beneficially
owned by Forest to the shareholders of Forest.

 

(d)   “Compensation Committee” shall mean the Compensation Committee of the
Board; provided, however, that if at any time the Board does not have a standing
Compensation Committee, then the term “Compensation Committee” shall mean the
Board.

 

(e)   “Disability” shall mean that, as a result of Executive’s incapacity due to
physical or mental illness, he shall have been absent from the full-time
performance of his duties for six consecutive months and he shall not have
returned to full-time performance of his duties within thirty days after written
notice of termination is given to Executive by the Company (provided, however,
that such notice may not be given prior to thirty days before the expiration of
such six-month period).

 

(f)    “Effective Date” shall mean the first date on which the proceeds of any
sale of the Company’s common stock to the underwriters of the initial public
offering of the Company’s common stock are received.

 

(g)   “Exchange Act” shall mean the United States Securities Exchange Act of
1934, as amended.

 

(h)   “Forest” shall mean Forest Oil Corporation, a New York corporation.

 

(i)    “Involuntary Termination” shall mean any termination of Executive’s
employment with the Company which:

 

(i)    does not result from a resignation by Executive (other than a resignation
pursuant to clause (ii) of this subparagraph (i)); or

 

(ii)   results from a resignation by Executive on or before the date which is
sixty days after the date upon which Executive receives notice of or otherwise
becomes subject to a Change in Duties;

 

provided, however, the term “Involuntary Termination” shall not include a
Termination for Cause or any termination as a result of death, Disability, or
Retirement.

 

(j)    “Retirement” shall mean Executive’s resignation on or after the date he
reaches age sixty-five.

 

(k)   “Severance Amount” shall mean an amount equal to 2.5 times Executive’s
Annual Compensation.

 

3

--------------------------------------------------------------------------------


 

(l)    “Severance Period” shall mean a period commencing on the date Executive’s
employment by the Company or any subsidiary thereof or successor thereto is
subject to an Involuntary Termination and continuing for twenty-four months.

 

(m)  “Termination for Cause” shall mean termination of Executive’s employment by
the Company (or its subsidiaries) by reason of Executive’s (i) gross negligence
in the performance of his duties, (ii) willful and continued failure to perform
his duties, (iii) willful engagement in conduct which is materially injurious to
the Company or its subsidiaries (monetarily or otherwise) or (iv) conviction of
a misdemeanor involving moral turpitude or a felony.

 

2.  Services.  Executive agrees that he will render services to the Company (as
well as any subsidiary thereof or successor thereto) during the period of his
employment to the best of his ability and in a prudent and businesslike manner
and that he will devote substantially the same time, efforts and dedication to
his duties as heretofore devoted.

 

3.  Termination Within Two Years After a Change of Control.  Subject to the
provisions of Paragraph 5(i) hereof, if Executive’s employment by the Company or
any subsidiary thereof or successor thereto shall be subject to an Involuntary
Termination which occurs within two years after the date upon which a Change of
Control occurs, then the Company will, as additional compensation for services
rendered to the Company (including its subsidiaries), pay to Executive the
following amounts (subject to any applicable payroll or other taxes required to
be withheld and any employee benefit premiums) and take the following actions
after the last day of Executive’s employment with the Company:

 

(a)   Pay Executive a lump sum cash payment in an amount equal to the Severance
Amount on the date that is 60 days after the date of Executive’s Involuntary
Termination.

 

(b)   Cause Executive and those of his dependents (including his spouse) who
were covered under the Company’s medical and dental benefit plans on the day
prior to Executive’s Involuntary Termination to continue to be covered under
such plans (or to receive equivalent benefits) throughout the Severance Period,
without any cost to Executive; provided, however, that (i) such coverage shall
terminate if and to the extent Executive and such dependents become eligible to
receive medical and dental coverage from a subsequent employer (and any such
eligibility shall be promptly reported to the Company by Executive) and (ii) if
Executive (and/or his spouse) would have been entitled to retiree medical and/or
dental coverage under the Company’s plans had he voluntarily retired on the date
of such Involuntary Termination, then such coverages shall be continued as
provided under such plans.

 

(c)   Cause any and all outstanding options to purchase common stock of the
Company held by Executive to become immediately exercisable in full and cause
Executive’s accrued benefits under any and all nonqualified deferred
compensation plans sponsored by the Company to become immediately
nonforfeitable. If and to the extent that the preceding provisions of this
paragraph are inconsistent or conflict with the terms of any stock option
agreement or non-qualified deferred compensation plan, then the preceding
provisions of this paragraph shall govern and control.

 

4.  Interest on Late Payments.  If any payment provided for in
Paragraph 3(a) hereof is not made when due, the Company shall pay to Executive
interest on the amount payable from the date that such payment should have been
made under such paragraph until such payment is made, which interest shall be
calculated at 10% plus the prime rate of interest for Canadian dollar loans
announced by JPMorgan Chase Bank, N.A., Toronto Branch (or any successor
thereto), on a non-compounded basis, and shall change when and as any such
change in such prime rate shall be announced by such bank.

 

4

--------------------------------------------------------------------------------


 

5.  General.

 

(a)  Term.  This Agreement shall be effective as of the Effective Date;
provided, however, that if the Effective Date has not occurred on or
before                 , 2011, then this Agreement shall be void ab initio.
Within thirty (30) days after the date that is thirty months after the Effective
Date and within thirty (30) days after each successive thirty-month period of
time thereafter that this Agreement is in effect, the Company shall have the
right to review this Agreement, and in its sole discretion either continue and
extend this Agreement, terminate this Agreement, and/or offer Executive a
different agreement. The Compensation Committee (excluding any member of the
Compensation Committee who is covered by this Agreement or by a similar
agreement with the Company) will vote on whether to so extend, terminate, and/or
offer Executive a different agreement and will notify Executive of such action
within said thirty-day time period mentioned above. This Agreement shall remain
in effect until so terminated and/or modified by the Company. Failure of the
Compensation Committee to take any action within said thirty days shall be
considered as an extension of this Agreement for an additional thirty-month
period of time. Notwithstanding anything to the contrary contained in this
“sunset provision,” it is agreed that if a Change of Control occurs while this
Agreement is in effect, then this Agreement shall not be subject to termination
or modification under this “sunset provision,” and shall remain in force for a
period of thirty months after such Change of Control, and if within said thirty
months the contingency factors occur which would entitle Executive to the
benefits as provided herein, this Agreement shall remain in effect in accordance
with its terms. If, within such thirty months after a Change of Control, the
contingency factors that would entitle Executive to said benefits do not occur,
thereupon this thirty-month “sunset provision” shall again be applicable with
the thirty-day time period for Compensation Committee action to thereafter
commence at the expiration of said thirty months after such Change of Control
and on each thirty-month anniversary date thereafter.

 

(b)  Indemnification.  If Executive shall obtain any money judgment or otherwise
prevail with respect to any litigation brought by Executive or the Company to
enforce or interpret any provision contained herein, the Company, to the fullest
extent permitted by applicable law, hereby indemnifies Executive for his
reasonable attorneys’ fees and disbursements incurred in such litigation and
hereby agrees (i) to pay in full all such fees and disbursements and (ii) to pay
prejudgment interest on any money judgment obtained by Executive from the
earliest date that payment to him should have been made under this Agreement
until such judgment shall have been paid in full, which interest shall be
calculated at 10% plus the prime rate of interest for Canadian dollar loans
announced by JPMorgan Chase Bank, N.A., Toronto Branch (or any successor
thereto), on a non-compounded basis, and shall change when and as any such
change in such prime rate shall be announced by such bank.

 

(c)  Payment Obligations Absolute.  The Company’s obligation to pay (or cause
one of its subsidiaries to pay) Executive the amounts and to make the
arrangements provided herein shall be absolute and unconditional and shall not
be affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company (including
its subsidiaries) may have against him or anyone else. All amounts payable by
the Company (including its subsidiaries hereunder) shall be paid without notice
or demand. Executive shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Agreement, and, except as provided in Paragraph 3(b) hereof, the obtaining
of any such other employment shall in no event effect any reduction of the
Company’s obligations to make (or cause to be made) the payments and
arrangements required to be made under this Agreement.

 

(d)  Successors.  This Agreement shall be binding upon and inure to the benefit
of the Company and any successor of the Company, by merger or otherwise. This
Agreement shall also be binding upon and inure to the benefit of Executive and
his estate. If Executive shall die prior to full payment of amounts due pursuant
to this Agreement, such amounts shall be payable pursuant to the terms of this
Agreement to his estate.

 

5

--------------------------------------------------------------------------------


 

(e)  Severability.  Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

(f)  Non-Alienation.  Executive shall not have any right to pledge, hypothecate,
anticipate or assign this Agreement or the rights hereunder, except by will or
the laws of descent and distribution.

 

(g)  Notices.  Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of Executive, such
notices or communications shall be effectively delivered if hand-delivered to
Executive at his principal place of employment or if sent by registered or
certified mail to Executive at the last address he has filed with the Company.
In the case of the Company, such notices or communications shall be effectively
delivered if sent by registered or certified mail to the Company at its
principal executive offices.

 

(h)  Controlling Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the Province of Alberta, Canada.

 

(i)  Release.  As a condition to the receipt of any benefit under Paragraph 3
hereof, Executive shall first execute a release, in the form established by the
Company, releasing the Company, its subsidiaries and their respective
stockholders, partners, officers, directors, employees and agents from any and
all claims and from any and all causes of action of any kind or character,
including but not limited to all claims or causes of action arising out of
Executive’s employment with the Company or any subsidiary or the termination of
such employment. The release described in the preceding sentence must be
effective and irrevocable within 55 days after the date of the termination of
Executive’s employment with the Company.

 

(j)  Full Settlement.  If Executive is entitled to and receives the benefits
provided hereunder, performance of the obligations of the Company hereunder will
constitute full settlement of all claims that Executive might otherwise assert
against the Company or any of its subsidiaries on account of the termination of
Executive’s employment, whether under contract, common law, statute or
otherwise, and Executive shall not have and, subject to receiving the benefits
provided hereunder, does hereby waive any entitlement to further or additional
severance benefits.

 

(k)  Unfunded Obligation.  The obligation to pay amounts under this Agreement is
an unfunded obligation of the Company (including its subsidiaries), and no such
obligation shall create a trust or be deemed to be secured by any pledge or
encumbrance on any property of the Company (including its subsidiaries).

 

(l)  Number and Gender.  Wherever appropriate herein, words used in the singular
shall include the plural and the plural shall include the singular. The
masculine gender where appearing herein shall be deemed to include the feminine
gender.

 

(m)  Entire Agreement.  This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to such subject matter. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect, including, without limitation,
all prior Severance Agreements, if any, by and between the Company and
Executive. In addition, as of the Effective Date, that certain Severance
Agreement dated as of August 11, 2008, as amended, by and between Executive and
Forest shall be terminated. The provisions of the preceding sentence shall be
for the benefit of, and enforceable by, Forest. Any modification of this
Agreement will be effective only if it is in writing and signed by the party to
be charged.

 

[Signatures begin on the following page.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written, effective as of the Effective Date.

 

 

“EXECUTIVE”

 

 

 

 David M. Anderson

 

 

 

“COMPANY”

 

 

 

LONE PINE RESOURCES INC.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

7

--------------------------------------------------------------------------------

 